DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/671,052. Claims 1-30 have been examined and fully considered. 
Claims 1-30 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PRO 62/789,897 filed 01/08/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.
112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are:
	…one or more processing units… in claim 11;
	…means for obtaining location information… in claim 20;
	…means for obtaining observation data… in claim 20;
	…means for determining a lateral offset and a longitudinal offset… in claim 20;
	…means for determining a vehicle position estimate… in claim 20;
	…means for providing the vehicle position estimate to a system or device… in claim 20;
	…means for deriving the direction from the lane boundary… in claim 22;
	…means for determining a first vehicle position estimate in a global frame… in claim 23;
	…means for determining a second vehicle position estimate… in claim 24;
means for determining the vehicle position estimate comprise means for using the 	lateral offset, the longitudinal offset… in claim 25;
	…means for providing the lateral offset, the longitudinal offset, or both… in claim 26; and
	…means for determining a vertical offset based on the location information and the observation data… in claim 27. 
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
	…one or more processing units… see paragraphs [0061], and [0065]
	…means for obtaining location information…  see paragraphs [0004],  [0005], [0021], [0026], [0062] and [0070];
	…means for obtaining observation data… see paragraphs [0004], [0005], [0021], , [0062] and [0070];
	…means for determining a lateral offset and a longitudinal offset… see paragraph [0063] and [0064];
	…means for determining a vehicle position estimate… see paragraph [0063] and [0064];
	…means for providing the vehicle position estimate to a system or device… see paragraph [0065];
	…means for deriving the direction from the lane boundary… see paragraphs [0004],  [0005], [0021], [0026], [0062] and [0070];

	…means for determining a first vehicle position estimate in a global frame…see paragraph [0061];
	…means for determining a second vehicle position estimate… see paragraphs [0035], [0063] and [0064];
	…means for determining the vehicle position estimate comprise means for using the 	lateral offset, the longitudinal offset… see paragraph [0063] and [0064];
	…means for providing the lateral offset, the longitudinal offset, or both… see paragraph [0065]; and
	…means for determining a vertical offset based on the location information and the observation data… see paragraph [0063] and [0064]. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-15, 17, 19-24, 26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miksa et al. hereinafter referred to as Miksa; (US 2012/0271540) and in view of Kudrynski et al. hereinafter referred to as Kudrynski; (US 2018/0202814).
	Regarding claim 1, Miksa discloses a method of vehicle position estimation (see at least Para. [0017], A vehicle position determination logic 170), the method comprising:
	obtaining location information for a vehicle (see at least Para. [0036], This invention describes a method and apparatus for obtaining a vehicle's lateral position); 
	obtaining observation data regarding one or more visual features observed in a camera image taken from the vehicle (see at least Para. [0011], The vehicles 104, 106 contain one or more additional sensor(s), Such as a camera, laser scanner, or radar, which assist in determining a more accurate position. The navigation system then combines information from digital map, and vehicle sensors to determine a more accurate position for the vehicle on the road; Para. [0031], Other important objects than road signs and buildings exist and can be readily detected to the extent they are made part of more advanced map databases. For example, lane strips can be detected by some sensors (e.g. cameras and laser scanners)); 
	determining a lateral offset (see at least Abstract; Figure 14, where 426, 428, 430 are interpreted as lateral offsets; and Para. [0055], FIG. 16 depicts the method by which a vehicle's lateral offset relative to the centre line can be calculated by reference to a single, non axis-symmetrical marker; and Para. [0066], The onboard vehicle sensor also assesses the relative bearing/range to the marker 400, as illustrated by broken arrow 424. A lateral component 426 of that relative bearing/range 424 can then be subtracted from the known object offset 422 so as to calculate an instantaneous vehicle offset 428, the instantaneous vehicle offset is thus the perpendicular distance measurement between the reference axis 404 and the vehicle 402) and …based on the location information (see at least Para. [0061], However, by also taking into account a sensor-equipped vehicle/device configured to identify a roadside physical marker and its corresponding digital representation in the map database, a far more exact position of the vehicle can be determined as regards the road on which it is traveling, both laterally and longitudinally) and the observation data (see at least Figure 14, Para. [0031], The car can then use its absolute position estimate 336 and the relative distance and headings to these objects (and possibly previous information about its relative positions computed from previous observations of objects) to object based map match to the group of objects that it can see),
	determining a vehicle position estimate (see at least Para. [0016], “The absolute positioning logic obtains data from absolute positioning sensors 146, including or example GPS or Galileo receivers. This data can be used to obtain an initial estimate as to the absolute position of the vehicle. The relative positioning logic obtains data from relative positioning sensors 148, including for example radar, laser, optical (visible), RFID, or radio sensors 150. This data can be used to obtain an estimate as to the relative position or bearing of the vehicle compared to an object”) based at least in part on the lateral offset (see at least Abstract; and Para. [0055], “FIG. 16 depicts the method by which a vehicle's lateral offset relative to the centre line can be calculated by reference to a single, non axis-symmetrical marker”), the longitudinal offset, or both; and 
	providing the vehicle position estimate to a system (see at least Para. [0021], “In step 240, the relevant object information, and the relative positions of those objects, (together with optional heading information), allows the vehicle navigation system to calculate an accurate relative position for the vehicle within a relative coordinate space, or relative coordinate system. In step 242, this accurate position is then used by the system to place the vehicle in a more accurate position relative to nearby objects, and alter natively to provide necessary feedback about the position to the driver, or to the vehicle itself”) or device.
***Examiner notes that a longitudinal offset indicated and taken into accounted, however, is not necessary being determine in the reference.
	Miksa does not explicitly teach
	determining…a longitudinal offset.
	However, in the same field of endeavor, Kudrynski teaches
	determining…a longitudinal offset (see at least Para. [0299], “a longitudinal offset is determined using vehicle sensor data and a reference depth map that is based on the current deemed position of the vehicle relative to a digital map (e.g. obtained using GPS)”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Miksa and combine determining…a longitudinal offset as taught by Kudrynski. One of ordinary skill in the art would have been 
	Regarding claim 2, Miksa in view of Kudrynski teaches the method of claim 1. Miksa further discloses wherein the system or device is located on the vehicle (see at least Figure 2; Para. [0013], each sensor in a vehicle can detect a common object, Such as the sign A in FIG.1. Each vehicle can use “object-based map matching to match to the sign A using the nominal accuracies of today’s absolute position determinations both on board the vehicle and within the map; and Para. [0025], In a first step 308, the system makes a position determination using its positioning sensors (generally in terms of absolute coordinates). In step 310, the vehicle then uses its object detection sensors to detect, characterize, and measure the relative position of objects that it “sees”).  
	Regarding claim 3, Miksa in view of Kudrynski teaches the method of claim 1. Miksa	further suggest the method comprising determining a longitudinal direction for the longitudinal offset (see at least Figure 14) based on a direction derived from a lane boundary obtained from map data (see at least Para. [0035], “The system comprises a digital map data base containing the stored absolute geographic location and relative spatial location for a plurality of objects. The objects store in the database at least include a longitudinally extending roadway, a marker from reality disposed adjacent to the roadway, and a reference axis spatially associated with and extending generally parallel to the roadway. The digital map database further includes a stored object offset measurement associated with the marker”; and Para. [0065], FIG. 13 depicts, from a bird's eye view, bi-directional traffic on a roadway 406 wherein opposing lanes of traffic are separated by double unbroken stripes 416. In this example, the stripes 416 coincide with the reference axis 404. FIG. 13 demonstrates a fundamental nature of vehicular traffic, wherein vehicles 402,402' traveling in the same direction in the same lane typically keep a separation of 15-30 meters. This is represented by the longitudinal distance arrow 418).  
	However, in addition and in the alternative, Kudrynski teaches
	determining a longitudinal direction for the longitudinal offset (see at least Para. [0253],   the longitudinal position of the vehicle can be determined by comparing a real - time scan of the environment around the vehicle, and preferably on one or both sides of the vehicle, to a reference scan of the environment that is associated with the digital map. From this comparison, a longitudinal offset, if any, can be determined, and the position of the vehicle matched to the digital map using the determined offset. The position of the vehicle relative to the digital map can therefore always be known to a high degree of accuracy) based on a direction derived from a lane boundary obtained from map data (see at least Para. [0098], “The digital map may comprise a three dimensional vector model representing the navigable elements of the navigable network, e. g. roads of a road network, in which each lane of the navigable elements, e. g. roads , are represented separately . Thus, a lateral position of the vehicle on the road may be known by determining the lane in which the vehicle is travelling, e. g. through image processing of a camera mounted to the vehicle. In such embodiments, a longitudinal reference line can be, for example, an edge or boundary of a lane of the navigable element or a centre line of a lane of the navigable element”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Miksa in view of Kudrynski and combine 
	Regarding claim 4, Miksa in view of Kudrynski teaches the method of claim 3. Miksa in view of Kudrynski, where Kudrynski teaches further the method comprising deriving the direction from the lane boundary at least in part by: 
	identifying two points on the lane boundary (see at least Para. [0017], “The reference line associated with the navigable element, and which is used to define the reference plane may be set in any manner with respect to the navigable element. The reference line is defined by a point or points (*** Examiner interpret that the identified points are within the defined reference plane) associated with the navigable element”); and 
	deriving the direction from the two identified points (see at least Para. [0017], “The reference line may have a predetermined orientation with respect to the navigable element. In preferred embodiments the reference line is parallel to the navigable element. This may be appropriate for providing localisation reference data (and/or real time scan data) relating to the lateral environment on a side or sides of the navigable element. The reference line may be linear or non - linear i.e. depending whether the navigable element is straight or not. The reference line may include straight and non - linear, e.g. curved portions, e.g. to remain parallel to the navigable element”).  
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 3 as taught by Miksa in view of Kudrynski and combine deriving the direction from the lane boundary at least in part by: 
	Regarding claim 5, Miksa in view of Kudrynski teaches the method of claim 1. Miksa further discloses the method comprising determining a first vehicle position estimate in a global frame, based on the location information (see at least Para. [0010], “Each vehicle 104,106 in this example includes a navigation device, which in turn includes an absolute location determination device such as a GPS (i.e., a global frame) receiver to determine (initial) absolute position. The navigation device may include inertial or dead reckoning sensors to be used in conjunction with the GPS device, to improve this estimated position, and to continue providing good estimates of position even when the GPS unit momentarily loses satellite reception”).  
	Regarding claim 6, Miksa in view of Kudrynski teaches the method of claim 5. Miksa further discloses comprising the method determining a second vehicle position estimate (i.e., the relative position ***Interpreting as the second vehicle position estimate) based on map data (see at least Para. [0016], “The relative positioning logic obtains data from relative positioning sensors 148, including for example radar, laser, optical (visible), RFID, or radio sensors 150. This data can be used to obtain an estimate as to the relative position or bearing of the vehicle compared to an object. The object may be known to the system (in which case the digital map will include a record for that object), or unknown (in which case the digital map will not include a record)”), wherein: 
The navigation device in each vehicle 104,106 can also include a map database and a map matching algorithm”); and 
	the lateral offset … are indicative of a difference between the global frame and the map frame (see at least Para. [0010], “Each vehicle 104,106 in this example includes a navigation device, which in turn includes an absolute location determination device such as a GPS receiver to determine (initial) absolute position. The navigation device may include inertial or dead reckoning sensors to be used in conjunction with the GPS device, to improve this estimated position, and to continue providing good estimates of position even when the GPS unit momentarily loses satellite reception. The navigation device in each vehicle 104,106 can also include a map database and a map matching algorithm”; and Para. [0035], “The system comprises a digital map data base containing the stored absolute geographic location and relative spatial location for a plurality of objects. The objects store in the database at least include a longitudinally extending roadway, a marker from reality disposed adjacent to the roadway, and a reference axis spatially associated with and extending generally parallel to the roadway. The digital map database further includes a stored object offset measurement associated with the marker. The object offset comprises the perpendicular distance measurement between the reference axis and the marker. At least one object sensor is provided for sensing the relative bearing/range to the marker. A portable navigation device is operatively interconnected with the object sensor and the digital map database for calculating an instantaneous vehicle offset”).
	Miksa does not explicitly teach
	…the longitudinal offset are indicative of a difference between the global frame and the map frame.

	…the longitudinal offset are indicative of a difference between the global frame and the map frame (see at least Para. [0299], “As is shown in FIG. 23A , the method involves applying a longitudinal correction , then a lateral correction and then a heading correction in a series of incremental , independent linear update steps . In particular, in step (1) a longitudinal offset is determined using vehicle sensor data and a reference depth map that is based on the current deemed position of the vehicle relative to a digital map (e.g. obtained using GPS). The longitudinal offset is then applied to adjust the deemed position of the vehicle relative to a digital map and the reference depth map is recomputed based on the adjusted position”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 5 as taught by Miksa in view of Kudrynski and combine …the longitudinal offset are indicative of a difference between the global frame and the map frame as taught by Kudrynski. One of ordinary skill in the art would have been motivated to make this modification in order to convey the position of a vehicle relative to the planning map to a high degree of accuracy (see at least Para. [0009]).
	Regarding claim 8, Miksa in view of Kudrynski teaches the method of claim 1. Miksa further teaches the method comprising providing the lateral offset, the longitudinal offset, or both to a system or device of the vehicle (see at least Para. [0017], A vehicle position determination logic 170 receives input from each of the sensors, and other components, to calculate an accurate position (and bearing if desired) for the vehicle, relative to the digital map, other vehicles, and other objects. A vehicle feedback interface 174 receives the information about the position of the vehicle. The information can be used for driver feedback 180 (in which case it can also be fed to a driver's navigation display 178); and Para. [0053], FIG. 14 shows a vehicle equipped with a personal navigation device according to this invention traveling a road way in which a marker has been spatially located in relation to a reference axis and which enables the vehicle's lateral position relative to the centreline to be determined with precision, together with a lateral offset for other sensed objects of relevance to the driver).
	Regarding claim 10, Miksa in view of Kudrynski teaches the method of claim 1. Miksa further discloses wherein the location information comprises: 
	Global Navigation Satellite System (GNSS) information (see at least Para. [0016], The absolute positioning logic obtains data from absolute positioning sensors 146, including or example GPS or Galileo receivers; Para. [0021], FIG. 4 shows a method for navigating using absolute and relative coordinates. In a first step 230, the vehicle navigation system determines an (initial) absolute position for the vehicle, using GPS, Galileo, or a similar absolute positioning receiver or system); 
	wireless terrestrial location information; or 
	Visual Inertial Odometry (VIO) information; or 
	any combination thereof.
	However, in addition and in the alternative, Kudrynski teaches
	wherein the location information comprises:
	 Global Navigation Satellite System (GNSS) information (see at least Para. [0253], “the determination can be made only using information obtained from the global navigation satellite system (GNSS) receiver”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Miksa in view of Kudrynski and combine Global Navigation Satellite System (GNSS) information as taught by Kudrynski. One of 
Regarding claim 11, recites analogous limitations that are present in claim 1, therefore claim 11 would be rejected for the same reasons above. Miksa a mobile device comprising: 
	a camera (see at least Para. [0011], The vehicles 104, 106 contain one or more additional sensor(s), Such as a camera), a memory (see at least Para. [0074], The storage medium can include, but is not limited to, any type of disk including floppy disks, optical discs, DVD, CD ROMs, microdrive, and magneto optical disks, ROMs, RAMs, EPROMs, EEPROMs, DRAMs. VRAMs, flash memory devices, magnetic or optical cards, nanoSystems (including molecular memory ICs), or any type of media or device Suitable for storing instructions and/or data); and 
	one or more processing units communicatively connected with the memory (see at least Para. [0074], a computer program product which is a storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the present invention. The storage medium can include, but is not limited to, any type of disk including floppy disks, optical discs, DVD, CD ROMs, microdrive, and magneto optical disks, ROMs, RAMs, EPROMs, EEPROMs, DRAMs. VRAMs, flash memory devices, magnetic or optical cards, nanoSystems (including molecular memory ICs), or any type of media or device Suitable for storing instructions and/or data. Stored on any one of the computer readable medium (media), the present invention includes Software for controlling both the hardware of the general purpose? Specialized computer or microprocessor, and for enabling the computer or microprocessor to interact with a human user or other mechanism utilizing the results of the present invention) and the camera (see at least Para. [0011], The vehicles 104, 106 contain one or more additional sensor(s), Such as a camera, laser scanner, or radar, which assist in determining a more accurate position. The navigation system then combines information from digital map, and vehicle sensors to determine a more accurate position for the vehicle on the road), and configured to…
	However, in addition and in the alternative, Kudrynski teaches
	…one or more processing units communicatively connected with the memory and the camera (see at least Para. [0315], The present invention thus also extends to a computer program comprising computer readable instructions executable to perform, or to cause a
navigation device to perform, a method according to any of the aspects or embodiments of the invention. Thus, the invention encompasses a computer program product that, when executed by one or more processors, cause the one or more processors to generate suitable images (or other graphical information) for display on a display screen. The invention correspondingly extends to a computer software carrier comprising such software which, when used to operate a system or apparatus comprising data processing means causes, in conjunction with said data processing means, said apparatus or system to carry out the steps of the methods of the present invention. Such a computer software carrier could be a non-transitory physical storage medium such as a ROM chip, CD ROM or disk, or could be a signal such as an electronic signal over wires, an optical signal or a radio signal such as to a satellite or the like. The present invention provides a machine readable medium containing instructions which when read by a machine cause the machine to operate according to the method of any of the aspects), and configured to…

Regarding claim 12, recites analogous limitations that are present in claim 3, therefore claim 12 would be rejected for the similar reasons above.
Regarding claim 13, recites analogous limitations that are present in claim 4, therefore claim 13 would be rejected for the similar reasons above.
Regarding claim 14, recites analogous limitations that are present in claim 5, therefore claim 14
would be rejected for the similar reasons above.
Regarding claim 15, recites analogous limitations that are present in claim 6, therefore claim 15 would be rejected for the similar reasons above.
Regarding claim 17, recites analogous limitations that are present in claim 8, therefore claim 17 would be rejected for the similar e reasons above.
Regarding claim 19, recites analogous limitations that are present in claim 10, therefore claim 19 would be rejected for the similar reasons above.
Regarding claim 20 recites analogous limitations that are present in claims 1 and 11, therefore claim 20 would be rejected for the similar reasons above.
Regarding claim 21, recites analogous limitations that are present in claim 3, therefore claim 21 would be rejected for the similar reasons above.
Regarding claim 22, recites analogous limitations that are present in claim 4, therefore claim 22 would be rejected for the similar reasons above.
Regarding claim 23, recites analogous limitations that are present in claim 5, therefore claim 23 would be rejected for the similar reasons above.
Regarding claim 24, recites analogous limitations that are present in claim 6, therefore claim 24 would be rejected for the similar reasons above.
Regarding claim 26, recites analogous limitations that are present in claim 8, therefore claim 26 would be rejected for the similar reasons above.
Regarding claim 28, recites analogous limitations that are present in claim 1, 10 and 20, therefore claim 28 would be rejected for the similar reasons above. Miksa disclose a non-transitory computer-readable medium having instructions stored thereby for estimating vehicle position, wherein the instructions, when executed by one or more processing units (see at least Para. [0074], computer program product which is a storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the present invention. The storage medium can include, but is not limited to, any type of disk including floppy disks, optical discs, DVD, CD ROMs, microdrive, and magneto optical disks, ROMs, RAMs, EPROMs, EEPROMs, DRAMs. VRAMs, flash memory devices, magnetic or optical cards, nanoSystems (including molecular memory ICs), or any type of media or device Suitable for storing instructions and/or data. Stored on any one of the computer readable medium (media), the present invention includes Software for controlling both the hardware of the general purpose? Specialized computer or microprocessor, and for enabling the computer or microprocessor to interact with a human user or other mechanism utilizing the results of the present invention. Such software may include, but is not limited to, device drivers, operating systems, and user applications. Ultimately, Such computer readable media), cause the one or more processing units to…
Regarding claim 29, recites analogous limitations that are present in claim 3, therefore claim 21 would be rejected for the similar reasons above.
Regarding claim 30, recites analogous limitations that are present in claim 4, therefore claim 21 would be rejected for the similar reasons above.

Claims 7, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miksa in view of Kudrynski  as applied to claims 1, 11 and 20  above, and further in view of Finelt et al. hereinafter referred to as Finelt (US 2020/0180612).
	Regarding claim 7, Miksa in view of Kudrynski teaches the method of claim 1. Miksa in view of Kudrynski, where Kudrynski teaches wherein determining the vehicle position estimate comprises using the lateral offset, the longitudinal offset, or both (see at least Para. [0299], “(1) a longitudinal offset is determined using vehicle sensor data and a reference depth map that is based on the current deemed position of the vehicle relative to a digital map (e.g., obtained using GPS ). The longitudinal offset is then applied to adjust the deemed position of the vehicle relative to a digital map and the reference depth map is recomputed based on the adjusted position. Then, in step (2), a lateral offset is determined using the vehicle sensor data and the recomputed reference depth map. The lateral offset is then applied to further adjust the deemed position of the vehicle relative to the digital map and the reference depth map is again recomputed based on the adjusted position”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Miksa in view of Kudrynski and combine 
	However, neither Miksa nor Kudrynski teaches
	…a motion model of an extended Kalman filter (EKF).
	However, in the same field of endeavor teaches
	…a motion model of an extended Kalman filter (EKF) (see at least Para. [0310], “For localization of an autonomous vehicle, the disclosed systems and methods may use an extended Kalman filter. The location of the vehicle may be determined based on three dimensional position data and/or three dimensional orientation data, prediction of future location ahead of vehicle's current location by integration of ego motion”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Miksa in view of Kudrynski and combine …a motion model of an extended Kalman filter (EKF)  as taught by Finelt. One of ordinary skill in the art would have been motivated to make this modification in order to convey model may provide sufficient accuracy for navigation over a local scale (see at least Para. [0268]).
Regarding claim 16, recites analogous limitations that are present in claim 7, therefore claim 16 would be rejected for the similar reasons above.
Regarding claim 25, recites analogous limitations that are present in claim 7, therefore claim 25 would be rejected for the similar reasons above.


Claims 9, 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miksa in view of Kudrynski  as applied to claim 1 above, and further in view of Charles DuHadway et al. hereinafter referred to as DuHadway; (JP6055821B2; the citations are based on the provided English Translation).
	Regarding claim 9, Miksa in view of Kudrynski teaches the method of claim 1. This claim recites analogous limitations that are present in claim 1, therefore claim 9 are rejected for the similar reasons above. Miksa in view of Kudrynski teaches determining a…offset based on the location information and the observation data, wherein determining the vehicle position estimate is further based on the…offset.
	However, neither Miksa nor Kudrynski teaches
	…a vertical offset…
	However, in the same field of endeavor, teaches
	…a vertical offset (see at least Para. [0041], The possible vehicle position may be a one-dimensional one that simply specifies the lateral offset (crosstrack error) between the determined GPS position and the possible vehicle position, and the GPS position. It may be two-dimensional, specifying both a lateral offset and a vertical offset (intrack error) between and the possible vehicle position. The number of possible vehicle positions can be selected based on many different criteria)…
***Examiner notes the Miksa and Kudrynski teaches claim 1 that similar to claim 9, however, DuHadway was brought to teach the vertical offset in relationship vehicle position estimate, in which accomplished the same result in conjunction with the lateral and longitudinal offsets. The claimed the is not patentably distinct from the prior art presented*** 
Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught by Miksa view of Kudrynski and combine …a vertical offset… as taught by DuHadway. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the estimated actual vehicle position may be combined with radar observations to more accurately determine the position of other vehicles with respect to the road map. This allows adaptive cruising control to determine which road lanes other vehicles occupy, thus improving current and future position predictions and improving performance (see at least Para. [0064]).
Regarding claim 18, recites analogous limitations that are present in claim 9, therefore claim 18 would be rejected for the similar reasons above.
Regarding claim 27, recites analogous limitations that are present in claim 9, therefore claim 27 would be rejected for the similar reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663